ORDER

MAYER, Circuit Judge.
Grant L. Williams moves without opposition for reconsideration of the court’s Feb*997ruary 22, 2005 order dismissing his petition for review for failure to file a brief.
It appears that Williams had not been properly served with the certified index (which triggers the date for computing the due date of the opening brief) at the time the court issued its order dismissing his petition for review.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. Williams’ petition for review is reinstated, the dismissal order is vacated, and the mandate is recalled. Williams’ brief is due within 60 days of the date of filing of this order.
(2) All remaining motions are moot.